

116 S1352 IS: Resources for Victims of Gun Violence Act of 2019
U.S. Senate
2019-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1352IN THE SENATE OF THE UNITED STATESMay 7, 2019Mr. Casey (for himself, Ms. Klobuchar, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo establish a Federal Advisory Council to Support Victims of Gun Violence.1.Short titleThis Act may be cited as the Resources for Victims of Gun Violence Act of 2019.2.FindingsCongress finds the following:(1)In the United States, approximately 100 individuals are killed with guns every day, and more than 36,000 individuals die from gun violence every year. Approximately 100,000 more individuals survive gun-related injuries every year.(2)The approximately 100,000 individuals who survive gun-related injuries every year in the United States face a lifelong process of physical and emotional healing, in addition to the heavy economic costs faced by those survivors, their families and communities, and society as a whole. According to a recent national poll, 4 percent of adults alive in the United States as of the date of the poll, or an estimated 10,000,000 people, have been shot and injured in their lifetimes.(3)Nearly two-thirds of gun-related deaths in the United States are suicides. Suicide attempts involving firearms are uniquely lethal: while less than 5 percent of suicide attempts not involving a firearm result in death, approximately 85 percent of suicide attempts involving a firearm end in death. According to a 2018 report by the Department of Veterans Affairs, veterans are about 1.5 times as likely as civilians to die by suicide, and 69.4 percent of veteran suicides in 2016 resulted from a firearm injury.(4)More than one-third of gun-related deaths in the United States are homicides, and in 2010, the gun homicide rate in the United States was 25.2 times higher than in 22 other high-income countries.(5)Gun homicides in the United States occur disproportionately in cities, particularly in racially segregated neighborhoods with high rates of poverty. Gun homicide disproportionately affects communities of color, and Black Americans represent the majority of gun homicide victims.(6)More than 325 mass shootings took place in the United States in 2018, and more than 1,900 mass shootings have taken place since the shooting at Sandy Hook Elementary School in Newtown, Connecticut, in 2012. 54 percent of mass shootings are related to domestic or family violence.(7)Firearms are the second leading cause of death for children and teenagers and the first leading cause of death for Black children and teenagers in the United States. Every year, nearly 3,000 children and teenagers are shot and killed, and approximately 15,600 are shot and injured.(8)During an average year in the United States, more than 600 women are shot to death by an intimate partner, and many more women are shot and injured by an intimate partner. Nearly 1,000,000 women in the United States who are alive as of the date of enactment of this Act have been shot or shot at by an intimate partner, and approximately 4,500,000 women alive as of that date have been threatened with a gun by an intimate partner.(9)More than 10,300 violent hate crimes committed in the United States in an average year involve a gun, or more than 28 each day. The vast majority of hate crimes are directed against communities of color, religious minorities, and lesbian, gay, bisexual, transgender, and queer (commonly known as LGBTQ) people.3.DefinitionsIn this Act:(1)Advisory councilThe term Advisory Council means the Advisory Council to Support Victims of Gun Violence established under section 4.(2)Appropriate committeesThe term appropriate committees means the following:(A)The Committee on Health, Education, Labor, and Pensions of the Senate.(B)The Committee on the Judiciary of the Senate.(C)The Committee on Education and Labor of the House of Representatives.(D)The Committee on Energy and Commerce of the House of Representatives.(E)The Committee on the Judiciary of the House of Representatives.(F)Any other relevant committee of the Senate or of the House of Representatives with jurisdiction over matters affecting victims of gun violence.(3)Gun violenceThe term gun violence means—(A)suicide involving firearms;(B)homicide involving firearms;(C)domestic violence involving firearms;(D)hate crimes involving firearms;(E)youth violence involving firearms;(F)mass shootings;(G)unintentional shootings;(H)non-fatal shootings; and(I)threats or exposure to violent acts involving firearms.(4)Victim of gun violenceThe term victim of gun violence means—(A)an individual who has been wounded as a result of gun violence;(B)an individual who has been threatened with an act of gun violence;(C)an individual who has witnessed an act of gun violence; and(D)a relative, classmate, coworker, or other associate of—(i)an individual who has been killed as a result of gun violence; or(ii)an individual described in subparagraph (A) or (B).(5)Victim assistance professionalThe term victim assistance professional means a professional who assists victims of gun violence, including—(A)a medical professional, including an emergency medical professional;(B)a social worker;(C)a provider of long-term services or care; and(D)a victim advocate.4.Advisory Council to Support Victims of Gun Violence(a)EstablishmentThere is established an Advisory Council to Support Victims of Gun Violence.(b)Membership(1)In generalThe Advisory Council shall be composed of the following members or their designees:(A)The Secretary of Health and Human Services.(B)The Attorney General.(C)The Secretary of Education.(D)The Secretary of Housing and Urban Development.(E)The Secretary of Veterans Affairs.(F)The Commissioner of the Social Security Administration.(G)The Assistant Secretary for Mental Health and Substance Use.(H)The Director of the Centers for Disease Control and Prevention.(I)The Director of the National Institutes of Health.(J)The Administrator of the Administration for Community Living.(K)The Director of the Office on Violence Against Women.(L)The Director of the Office for Victims of Crime.(M)The chairman of the Board of the Legal Services Corporation.(N)As appropriate, the head of any other Federal department or agency identified by the Secretary of Health and Human Services as having responsibilities, or administering programs, relating to issues affecting victims of gun violence.(2)Additional membersIn addition to the members described in paragraph (1), the Advisory Council shall be composed of the following:(A)Not fewer than 2 and not more than 5 victims of gun violence, who shall be appointed by the Secretary of Health and Human Services.(B)Not fewer than 2 and not more than 5 victim assistance professionals, who shall be appointed by the Secretary of Health and Human Services.(3)Lead agencyThe Department of Health and Human Services shall be the lead agency for the Advisory Council.(c)Duties(1)AssessmentThe Advisory Council shall—(A)survey victims of gun violence and victim assistance professionals about their needs in order to inform the content of information disseminated under paragraph (2) and the report published under paragraph (3);(B)conduct a literature review and assess past or ongoing programs designed to assist victims of gun violence or individuals with similar needs to determine—(i)the effectiveness of the programs; and(ii)best and promising practices for assisting victims of gun violence; and(C)assess the administration of compensation funds established after mass shootings to determine best and promising practices to direct victims of gun violence to sources of funding.(2)Information(A)In generalThe Advisory Council shall identify, promote, coordinate, and disseminate to the public information, resources, and best and promising practices available to help victims of gun violence—(i)meet their medical, financial, educational, workplace, housing, transportation, assistive technology, and accessibility needs;(ii)maintain their mental health and emotional well-being;(iii)seek legal redress for their injuries and protection against any ongoing threats to their safety; and(iv)access government programs, services, and benefits for which they may be eligible or to which they may be entitled.(B)Contact informationThe Advisory Council shall include in the information disseminated under subparagraph (A) the websites and telephone contact information for helplines of relevant Federal agencies, State agencies, and nonprofit organizations.(C)AvailabilityThe Advisory Council shall make the information described in subparagraphs (A) and (B) available—(i)online through a public website; and(ii)by submitting a hard copy and making available additional hard copies to—(I)each Member of Congress;(II)each field office of the Social Security Administration;(III)each State agency that is responsible for administering health and human services, for dissemination to medical facilities;(IV)each State agency that is responsible for administering education programs, for dissemination to schools; and(V)the office of each State attorney general, for dissemination to local prosecutor's offices.(3)ReportNot later than 180 days after the date of enactment of this Act, the Advisory Council shall—(A)prepare a report that—(i)includes the best and promising practices, resources, and other useful information for victims of gun violence identified under paragraph (2);(ii)identifies any gaps in items described in clause (i); and(iii)if applicable, identifies any additional Federal or State legislative authority necessary to implement the activities described in clause (i) or address the gaps described in clause (ii);(B)submit the report prepared under subparagraph (A) to—(i)the appropriate committees;(ii)each State agency that is responsible for administering health and human services;(iii)each State agency that is responsible for administering education programs; and(iv)the office of each State attorney general; and(C)make the report prepared under subparagraph (A) available to the public online in an accessible format.(4)Follow-up reportNot later than 2 years after the date on which the Advisory Council prepares the report under paragraph (3), the Advisory Council shall—(A)submit to the entities described in subparagraph (B) of that paragraph a follow-up report that includes the information identified in subparagraph (A) of that paragraph; and(B)make the follow-up report described in subparagraph (A) available to the public online in an accessible format.(5)Public input(A)In generalThe Advisory Council shall establish a process to collect public input to inform the development of, and provide updates to, the best and promising practices, resources, and other information described in paragraph (2), including by conducting outreach to entities and individuals described in subparagraph (B) of this paragraph that—(i)have a range of experience with the types of gun violence described in section 3(3); and(ii)include representation from communities disproportionately affected by gun violence.(B)Entities and individualsThe entities and individuals described in this subparagraph are—(i)States, local governments, and organizations that provide information to, or support for, victims of gun violence;(ii)victims of gun violence; and(iii)victim assistance professionals.(C)Nature of outreachIn conducting outreach under subparagraph (A), the Advisory Council shall ask for input on—(i)information, resources, and best and promising practices available, including identification of any gaps and unmet needs;(ii)recommendations that would help victims of gun violence—(I)better meet their medical, financial, educational, workplace, housing, transportation, assistive technology, and accessibility needs;(II)maintain their mental health and emotional well-being;(III)seek legal redress for their injuries and protection against any ongoing threats to their safety; and(IV)access government programs, services, and benefits for which the victims may be eligible or to which the victims may be entitled; and(iii)any other subject areas discovered during the process that would help victims of gun violence.(d)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Council.(e)FundingNo additional funds are authorized to be appropriated to carry out this Act.(f)SunsetThe Advisory Council shall terminate on the date that is 5 years after the date of establishment of the Advisory Council.